Filed 11/20/19
                            CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              SIXTH APPELLATE DISTRICT

R.E.,                                             H046541
                                                 (Santa Clara County
        Petitioner,                               Super. Ct. No. 15JV41464H & I)

        v.

THE SUPERIOR COURT OF SANTA
CLARA COUNTY,

        Respondent;

THE PEOPLE,

        Real Party in Interest.


        Minor R.E. petitions for a writ of mandate challenging respondent court’s order
granting the People’s motion to transfer him from juvenile court to a court of criminal
jurisdiction. (See Welf. & Inst. Code, § 707, subd. (a)(1).)1
        On appeal, R.E. argues the juvenile court erred in granting the motion to transfer
because it incorrectly determined it lacked authority to order him into custody on a
probation violation once he turns 19. R.E. also argues that the probation department’s
delay in producing a “ranch failure” report violated his right to due process.
        We agree the juvenile court erred in concluding it would not have the authority to
order R.E. into custody if he violated probation after turning 19.2 We will therefore issue




        1
        Unspecified statutory references are to the Welfare and Institutions Code.
        We therefore do not reach R.E.’s alternative argument that he was prejudiced by
        2

the delayed disclosure of the ranch failure report.
a peremptory writ commanding respondent court to vacate the challenged order and issue
a new order denying the motion to transfer.
I.     FACTUAL AND PROCEDURAL BACKGROUND
       In April and June 2018, the Santa Clara County District Attorney filed juvenile
wardship petitions (§ 602, subd. (a)) alleging that petitioner R.E., who was born in June
2000 and had been a ward of the juvenile court since 2016, committed two separate first
degree burglaries (Pen. Code, § 460, subd. (a)), one in January 2018 and the other in
April 2018.
       A.     Motion to transfer
       On the basis of the April and June 2018 wardship petitions, the district attorney
moved to transfer R.E. to adult criminal court. (§ 707, subd. (a); see also Cal. Rules of
Court, rule 5.766(a).)
              1.      Probation officer’s report
       In July 2018, the probation officer prepared her report for the transfer hearing,
recommending that R.E. be transferred to adult court. In her report, the probation officer
recounted R.E.’s juvenile criminal history, which began when he was declared a ward of
the court in January 2016. R.E. was continued as a ward of the court in February and
again in April 2016 for violating his probation by not adhering to court orders, failing
drug tests, refusing to attend school, etc.
       In June 2017, R.E. was ordered to a ranch program following his involvement in
several offenses including carjacking, vehicle theft, and robbery. He completed the
custodial portion of the ranch program in December 2017 and was placed on the “Ranch
Pre-Release program.” However, after testing positive for drugs and missing school,
R.E. was returned to the ranch in January 2018. R.E. went back and forth between the
ranch and the pre-release program for the next few months until he was arrested for the
burglaries alleged in the April and June 2018 juvenile wardship petitions.


                                              2
                2.   Ranch failure report
       Due to his arrest, R.E. was “failed” from the ranch program, but in the “ranch
failure” report prepared by Salvador Heredia, R.E.’s supervising probation counselor,
Heredia recommended that R.E. be returned to the ranch. Heredia’s report was not
disclosed to or provided to R.E.’s counsel until two weeks before the transfer hearing.3
                3.   Transfer hearing
       Heredia testified4 at the transfer hearing about the ranch failure report, stating that
when he wrote it in June 2018, R.E. was then 17 years old and would, if returned to the
ranch, have had until he turned 19 to complete the program. 5 However, Heredia said
although he recommended in the report that R.E. return to the ranch, his recommendation
had changed in the interim and he no longer recommended that R.E. return. According to
Heredia, there would not be enough time for R.E. to complete all of the programming
before he turned 19, and the ranch and aftercare program could not accommodate
19-year-olds.
       The juvenile court sought briefing from the parties on whether it would have the
authority to “hold a minor over the age of 19 in county jail” for a noncriminal probation
violation. The district attorney relied on In re Jose H. (2000) 77 Cal. App. 4th 1090
(Jose H.) and In re Kenny A. (2000) 79 Cal. App. 4th 1 (Kenny A.) to support the argument
that a juvenile court may not order county jail confinement as punishment if a ward
violates juvenile probation after turning 19. R.E., on the other hand, citing In re Charles
G. (2004) 115 Cal. App. 4th 608 (Charles G.), argued that section 208.5 does authorize the
sheriff to take custody of any person 19 or older for violating their juvenile probation.

       3
         See footnote 2, ante.
       4
         The parties did not provide a reporter’s transcript of Heredia’s testimony, so we
rely on the juvenile court’s summary of his testimony as set forth in the order granting the
motion to transfer.
       5
         According to Heredia, the ranch program consisted of a six- to eight-month
period at the ranch plus a 10-week aftercare program.
                                              3
       Following argument, the juvenile court granted the motion to transfer. In its order,
the juvenile court noted that, despite believing that R.E. was amenable to treatment as a
juvenile,6 he should be transferred to adult criminal court because it “need[ed] the ability
to use custody as an incentive for rehabilitation” and “confinement [in county jail] would
not be an available disposition under juvenile law if [he] were found to have violated
probation after turning 19.” It wrote, “If the court could hold [R.E.] accountable up until
the age of 21 with a custodial consequence as a part of the rehabilitation plan it would
have kept [him] in Juvenile Court.” In the court’s view, Jose H. and Kenny A. “tell[] the
Juvenile Court Judge that the ability to supervise a case until the age of 21 is allowed, but
that using [county jail] custody is not an option, therefore the youth must be sent to adult
court if custody after the age of 19 is needed for the rehabilitation of the youth who has
committed a series of dangerous but non-violent crimes close to the age of 18.”
       The juvenile court ordered that R.E. remain in juvenile hall “until the age of 19 or
until the Court of Appeal has decided his Writ or until further court order, whichever
comes first.” R.E. turned 19 in June 2019.
II.    DISCUSSION
       R.E. argues the juvenile court erred in granting the motion to transfer because it
did, in fact, have the authority under the relevant statutes to order his confinement in the
county jail were he to violate his juvenile probation after he turned 19. We agree.
       A.     Standard of review and relevant statutes
       “ ‘Issues of statutory interpretation are questions of law subject to de novo
review.’ ” (People v. Martinez (2016) 5 Cal.App.5th 234, 240.) In interpreting a statute,
       6
         In analyzing the five transfer criteria set forth in section 707, subdivision (a), the
juvenile court found that three of those five criteria (i.e., degree of criminal
sophistication, delinquency history, and the circumstances and gravity of current
offenses) supported retaining R.E. in the juvenile court. The remaining two criteria (i.e.,
the chance of rehabilitating the minor before the juvenile court’s jurisdiction expired and
the result of the juvenile court’s previous attempts to rehabilitate the minor) militated in
favor of R.E. being transferred to adult court.
                                               4
“ ‘our fundamental task . . . is to determine the Legislature’s intent so as to effectuate the
law’s purpose.’ [Citation.] ‘We begin with the plain language of the statute, affording
the words of the provision their ordinary and usual meaning and viewing them in their
statutory context, because the language employed in the Legislature’s enactment
generally is the most reliable indicator of legislative intent.’ [Citations.] The plain
meaning controls if there is no ambiguity in the statutory language.” (People v. Cornett
(2012) 53 Cal. 4th 1261, 1265.) “ ‘Additionally, however, we must consider the [statutory
language] in the context of the entire statute [citation] and the statutory scheme of which
it is a part.’ ” (Phelps v. Stostad (1997) 16 Cal. 4th 23, 32.) The words used in a statute
“ ‘ “ ‘must be construed in context, keeping in mind the nature and obvious purpose of
the statute where they appear.’ [Citations.] Moreover, the various parts of a statutory
enactment must be harmonized by considering the particular clause or section in the
context of the statutory framework as a whole.” ’ ” (Ibid.)
       Section 208.5, subdivision (a), provides in relevant part: “Notwithstanding any
other law, in any case in which a minor who is detained in or committed to a county
institution established for the purpose of housing juveniles attains 18 years of age prior to
or during the period of detention or confinement he or she may be allowed to come or
remain in contact with those juveniles until 19 years of age, at which time he or she, upon
the recommendation of the probation officer, shall be delivered to the custody of the
sheriff for the remainder of the time he or she remains in custody, unless the juvenile
court orders continued detention in a juvenile facility. . . . Notwithstanding any other
law, the sheriff may allow the person to come into and remain in contact with other adults
in the county jail or in any other county correctional facility in which he or she is
housed.”
       Section 202 lists punishment options for a minor who is under the juvenile court’s
jurisdiction. The statute makes clear that, in the juvenile court context, “ ‘punishment’
means the imposition of sanctions[,] [but] does not include retribution.” (§ 202,
                                              5
subd. (e).) “Permissible sanctions” under the statute include, as relevant here,
“[c]ommitment of the minor to a local detention or treatment facility, such as a juvenile
hall, camp, or ranch.” (§ 202, subd. (e)(4).)
       In interpreting the relevant statutes, we must keep in mind the twofold purposes of
the juvenile delinquency laws: “(1) to serve the ‘best interests’ of the delinquent ward by
providing care, treatment, and guidance to rehabilitate the ward and ‘enable him or her to
be a law-abiding and productive member of his or her family and the community,’ and
(2) to ‘provide for the protection and safety of the public.’ ” (Charles G., supra, 115
Cal.App.4th at p. 614.)
              B.      Analysis
       In Jose H., the juvenile was 17 when he committed the criminal acts which were
the basis for the juvenile wardship petition but turned 18 shortly before disposition. (Jose
H., supra, 77 Cal.App.4th at p. 1096.) The juvenile court placed him on probation, but
further ordered that he serve 120 days in county jail. (Ibid.) This court reversed on the
ground that county jail is not one of the specified commitment options set forth in
section 202, subdivision (e)(4). (Jose H., supra, at p. 1097.)
       Looking at section 208.5, which provides that when a ward in a juvenile facility
turns 19, “he or she, upon the recommendation of the probation officer, shall be delivered
to the custody of the sheriff for the remainder of the time he or she remains in custody”
(id., subd. (a)), the court construed the statute as “one in a series of statutes regulating the
custodial segregation of adults and juveniles,” none of which “purport to expand the
authority of the juvenile court beyond the dispositional alternatives specified in
section 202, subdivision (e).” (Jose H., supra, 77 Cal.App.4th at p. 1098.) Although
we “sympathize[d] with the dilemma of the juvenile court searching for an appropriate
disposition for an 18-year-old ward” (id. at p. 1099), this court concluded that under the
plain language of sections 202 and 208.5, “the juvenile court is not authorized to commit
a ward to county jail.” (Jose H., supra, at p. 1099.)
                                                6
       Similarly, in Kenny A., the appellant was under 18 at the time of his offense but
had turned 18 by the time of disposition. (Kenny A., supra, 79 Cal.App.4th at p. 3.) The
probation report recommended declaring appellant a ward of the court and directing him
to serve 180 days in county jail, since “ ‘he cannot utilize many of the Juvenile Probation
Department’s services.’ ” (Id. at p. 4.) At the end of the disposition hearing, the court
addressed the assistant principal at appellant’s high school, saying “ ‘I think you can get
the message back to kids . . . that this is serious business. And if they’re under 18 but
close to 18 or even 18 at the time of disposition in juvenile court they’re going to spend
time in the county jail.’ ” (Ibid., italics added.) The court made appellant a ward of the
court, committed him to juvenile hall for 180 days but then advised appellant’s father,
“ ‘You’re going to take him down to the juvenile hall. . . . [He] will then be committed to
the county jail, and remanded to the custody of the Department of Corrections.’ ” (Id. at
pp. 4-5, italics added.)
       On appeal, this court found the “[t]he [juvenile] court’s comments at the time of
disposition clearly indicate it intended the disposition to be, for all practical purposes, a
county jail commitment[] . . . [and] accept[ing] this procedural subterfuge as proper
would be to condone an unauthorized disposition.” (Kenny A., supra, 79 Cal.App.4th at
p. 8.) Though we recognized that “section 208.5 does permit housing a ward in county
jail under certain circumstances, . . . it does not allow the juvenile court to commit an
18-year-old to county jail as part of its disposition order.” (Id. at p. 6, italics added.)
       In Charles G., the Third District Court of Appeal parted ways with Jose H. and
Kenny A. and concluded that section 208.5 does authorize the juvenile court to order a
county jail commitment for juvenile probation violations committed by a ward on or after
he or she turns 19. The appellant in Charles G. was initially adjudged a ward of the
juvenile court at the age of 15 and, after he had turned 20 years old, the appellant violated
his juvenile probation. (Charles G., supra, 115 Cal.App.4th at p. 612.) The juvenile
court, after acknowledging “that it could not ‘make a direct commitment to the county
                                               7
jail . . . [,]’ . . . noted that section 208.5 authorizes the probation officer to exercise
discretion to . . . ‘remove [appellant] from juvenile hall to the county jail.’ ” (Id. at
p. 617.) The juvenile court directed appellant to “serve a specified period of confinement
‘in an authorized facility.’ ” (Ibid.)
       On appeal, the court agreed with Jose H. and Kenny A. to the extent they stood for
the proposition “that a juvenile court cannot commit a ward over the age of 17 directly to
county jail.” (Charles G., supra, 115 Cal.App.4th at p. 618, italics added.) However, the
court continued, “it does not follow that the court cannot commit a ward 19 years of age
or older to a juvenile detention facility with the understanding that, because the probation
officer so recommends, the ward will be delivered to the sheriff for confinement in
county jail pursuant to section 208.5.” (Id. at pp. 618-619, italics added.) Such a
disposition does not amount to the “ ‘procedural subterfuge’ ” disapproved of in Kenny A.
but is rather “a legitimate application of the statutory scheme that allows the now-adult
ward to be housed in a juvenile detention facility until the age of 19, at which time he or
she must be delivered to a local adult facility unless the court orders continued detention
in the juvenile facility. (§ 208.5.)” (Id. at p. 619.)
       The Charles G. court “interpret[ed] section 202, subdivision (e), and section 208.5
to apply to a person (1) who was declared a ward of the juvenile court while a minor,
(2) who became an adult upon turning 18 but remained under the jurisdiction of the
juvenile court, and (3) who violated juvenile court probation after becoming an adult.”
(Charles G., supra, 115 Cal.App.4th at p. 615.) “[W]hen an adult ward violates
probation while still under the jurisdiction of the juvenile court, subdivision (e) of
section 202 authorizes the court to punish the ward by committing him or her ‘to a local
detention or treatment facility, such as a juvenile hall, camp, or ranch.’ (§ 202, (e)(4).)”
(Id. at p. 618.) Since section 208.5 provides that the ward—if 19 or older—may be
delivered by the sheriff to a local adult detention facility, the court concluded “if the ward
is found to have violated probation, sections 202 and 208.5 authorize the court to order
                                                8
the ward to be confined in a juvenile facility and then, upon recommendation of the
probation officer, immediately delivered to a local adult facility to serve the period of
confinement.” (Charles G., supra, at p. 612.)
       The court declined to extend the rationale set forth in Jose H. and Kenny A.
beyond their facts, because doing so “would make a juvenile court reluctant to place a
ward on probation when the ward is days or months shy of his or her 18th birthday.”
(Charles G., supra, 115 Cal.App.4th at p. 616.) In those circumstances, “hav[ing] no
option to detain and punish the ward if he or she violated probation after becoming an
adult[] . . . the juvenile court would be more inclined to commit him or her to the
California Youth Authority [now DJJ].” (Ibid.) Forbidding commitment of a ward 19
years of age or older to county jail for violating juvenile probation “generate[s] an absurd
result, inconsistent with the purpose of the statutory scheme to hold wards ‘accountable
for their behavior’ by imposing punishment ‘in conformity with the interests of public
safety and protection.’ (§ 202, subd. (b).)” (Id. at p. 619.)
       We agree that, in the circumstances involved in this case, interpreting the statutes
to deny juvenile courts the authority to order commitment for wards who violate
probation on or after their 19th birthdays leads to an inappropriate result. Adult wards
like R.E., who are accused of less serious non-section 707, subdivision (b) offenses will
end up in adult criminal court whereas wards with more serious section 707,
subdivision (b) offenses can be retained in juvenile custody until age 25. (§ 1769.) Such
a result is inconsistent not only with the detention and commitment options set forth in
section 202, subdivision (e), and section 208.5, but also “with the best interests of
delinquent wards and the rehabilitative purpose of the statutory scheme.” (Charles G.,
supra, 115 Cal.App.4th at p. 616.)
III.   DISPOSITION
       Let a peremptory writ of mandate issue compelling respondent court to vacate its
order granting the motion to transfer petitioner to criminal court and to enter a new order
                                              9
denying the motion to transfer. This opinion is made final as to this court seven days
from the date of filing. (Cal. Rules of Court, rule 8.490(b)(2)(A).) The temporary stay
order shall remain in effect until this decision is final.




                                               10
                               Premo, J.




WE CONCUR:




             Greenwood, P.J.




             Grover, J.




R.E. v. Superior Court
H046541
Trial Court:                          Santa Clara County Superior Court
                                      Superior Court No. 15JV41464H & I

Trial Judge:                          Hon. Katherine Lucero

Counsel for Real Party in Interest:   Xavier Becerra
The People                            Attorney General

                                      Gerald A. Engler
                                      Chief Assistant Attorney General

                                      Jeffrey M. Laurence
                                      Senior Assistant Attorney General

                                      Laurence K. Sullivan
                                      Supervising Deputy Attorney General

                                      René A. Chacón
                                      Supervising Deputy Attorney General

Counsel for Petitioner:               By appointment of the Court under the
R.E.                                  Santa Clara County Independent Defense
                                      Counsel Office

                                      Eric Weaver

                                      Lana M. Kreidie
Counsel for Respondent:               No appearance for respondent
Superior Court of Santa Clara
County, Juvenile Division




R.E. v. Superior Court
H046541